Citation Nr: 1127904	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 30 percent for a splenectomy with residuals of irritable bowel syndrome (IBS); status post-hemorrhoidectomy and leukocystosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1968 to October 1969 and was awarded the Combat Infantryman Badge (CIB) for engaging in combat against enemy forces during his tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas.

There initially were four claims on appeal- entitlement to an increased (compensable) rating for residuals of a left 10th rib fracture; entitlement to disability ratings higher than 50 percent for posttraumatic stress disorder (PTSD) and residuals of a splenectomy; and, entitlement to a total disability based on individual unemployability (TDIU).  In February 2008 the Board issued a decision denying the Veteran's claim for an increased (compensable) rating for residuals of a left 10th rib fracture and remanded the remaining claims.  In February 2010, the Board also granted the Veteran's claim for a higher rating for the PTSD, currently rated at 100 percent disabling, and entitlement to a TDIU.  The claim for an increased rating for residuals of a splenectomy was again remanded.  

In March 2011, the RO issued a rating decision granting secondary service connection for irritable bowel syndrome (IBS), status post-hemorrhoidectomy and leukocystosis, as residuals of the already-service connection splenectomy.  

Regrettably, however, the Board must again remand the claim for a higher rating for the residuals of the splenectomy for still further development and consideration.  This remand, like those previous, will be via the Appeals Management Center (AMC).


REMAND

As previously noted in the February 2010 Board decision, the RO rated this condition as 30-percent disabling under Diagnostic Code (DC) 7706.  Currently, the only available rating for splenectomy, and thus the schedular maximum, is 20 percent under this diagnostic code.  38 C.F.R. § 4.117, DC 7706.  However, at the time that service connection was established for this condition, 30 percent was the only available rating.  38 C.F.R. § 4.117, DC 7706 (1970).  Thus, the Veteran is already in receipt of the highest possible schedular rating for this disability without additional complications.  Therefore, the only outstanding medical determination needed to rate this disability was whether there were any additional complications - such as systemic infections with encapsulated bacteria - which are to be rated separately, see Note, DC 7706.  

As also pointed out in the Veteran's claims file, medical evidence suggests the Veteran may have gastrointestinal symptoms due to his splenectomy, which would warrant a separate rating.  Concerning this, the August 2004 VA examination report points out that a July 1982 medical record lists a diagnosis of anxiety and neurosis, with psychophysiological gastrointestinal symptoms.  This report therefore indicates his gastrointestinal symptoms are due to psychiatric problems rather than the splenectomy.  But on the other hand, when examined by VA in August 2008 the examiner attributed the Veteran's gastroesophageal reflux disease (GERD) to the splenectomy.

Following the Board's February 2010 remand, the Veteran underwent yet another VA compensation examination in October 2010.  At that time, the VA examiner specifically determined that GERD was not due to or a result of the Veteran's splenectomy in service.  However, the examiner also opined that the Veteran was diagnosed with irritable bowel syndrome (IBS) and treated several times in service.  He is currently taking medication to for this disorder and only has problems when he is nervous or stressed out.  Therefore, IBS was determined to be at least as likely as not due to his service-connected disability.  


Further, the Veteran was also diagnosed with hemorrhoids, status post surgical resection in 1969 and 1985.  The examiner determined that that the Veteran's hemorrhoids are also at least as likely as not due to his service-connected disability.  

Finally, the examiner diagnosed the Veteran with leukocystosis, secondary to his 
in-service splenectomy.  However, a diagnosis of leukocystosis is actually based on laboratory results and not, in and of itself, a separate ratable disability for VA compensation purposes.  See e.g., 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, consideration of whether the Veteran is entitled to a separate rating pursuant to an applicable diagnostic code is moot.  

After considering all of the evidence of record, including all of the VA examinations of record, the RO determined in the March 2011 decision that these separate disabilities-IBS and hemorrhoids-were residuals of his service-connected splenectomy and thus, did not consider whether separate ratings were required.  However, IBS and hemorrhoids are both rated under separate diagnostic codes than a splenectomy.  

Specifically, under DC 7319, a noncompensable rating is assignable for mild irritable colon syndrome; disturbances of bowel function with occasional episodes of abdominal distress.  Id.  A 10 percent evaluation is assignable for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Further, mild and moderate hemorrhoids are rated as noncompensable under DC 7336.  To warrant a compensable, 10 percent, rating, the hemorrhoids, external or internal, must be large or thrombotic, irreducible, with excessive redundant tissues, evidencing frequent recurrences.  For a 20 percent rating, the hemorrhoids, external or internal, must exhibit persistent bleeding and have secondary anemia, or fissures.  38 C.F.R. § 4.114.  

As the October 2010 VA examiner did not consider the severity of these disorders, as the relevant consideration was whether they were etiologically related to his service-connected disability, a remand is required to determine whether these now secondarily service-connected disorders warrant the assignation of separate disability ratings, since this is not within the province of the Board's authority to make medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  

Moreover, the Veteran's most recent VA treatment records are from October 2008.  Since the Veteran is still alleging his disability is worse than when previously rated, he may have received additional treatment since October 2008.  Therefore, the Veteran should be requested to identify any VA or non-VA medical providers who may have treated him for the residuals of his splenectomy, including irritable bowel syndrome and hemorrhoids, since October 2008, and, thereafter, any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his residuals of his splenectomy, including irritable bowel syndrome and hemorrhoids, since October 2008.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for the appropriate VA examinations in order to determine the current nature and severity of his IBS and hemorrhoids.  The examinations should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

The examiner should determine all manifestations of the Veteran's IBS and hemorrhoids, and the severity of such manifestations.  The examiner should also determine whether there are other symptoms or residuals specific to the splenectomy, or whether the IBS and hemorrhoids and leukocytosis are the only residuals present.  See October 2010 VA examination report.  In assessing the Veteran's disability, the examiner should take into consideration all of the evidence of record.  A comprehensive rationale should accompany any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of 38 C.F.R. §  4.114, Diagnostic Codes 7319 and 7336, and whether separate ratings are warranted for irritable bowel syndrome and/or hemorrhoids.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

